Lacy, J.
(after stating the case), delivered the opinion of the court.
It is clear from the evidence in this case that, upon the *509death of Mrs. M. J. Furlong, her husband and her children believed that, as all of the property in question had been her sole and separate estate, in which her husband had no interest during her life, and as there had been no issue of the marriage with Furlong, and as she had died intestate, that all of this property passed to her children, and that her husband was entitled to nothing as tenant by the curtesy, nor otherwise. It is equally clear that all the parties in interest knew that the expressed intention of the wife was to make provision for the husband, the degree and character of which was understood. It is evident that the first thought of the husband was that the sudden death of his wife had prevented the execution of her bona fide intention of making the will agreed on; that the Sanfords believed that their mother had intended to make this will, as she had declared she would, and had been prevented by the suddenness with which death came, which is so graphically described in the plaintiff's bill; and that they came quickly forward - with an assurance that what their deceased mother had wished to do they would do voluntarily, and that Furlong gratefully accepted their supposed gifts. But it is distinctly proved that, before any contract was executed, other parties had intervened, and both sides had been informed that their rights were as the appellant now claims them to be—that the personal property belonged to the appellant, Furlong, and that the real estate belonged to the children; that thus fully informed of their rights, they came together and made a formal partition and division in solemn form. There is no support whatever for the pretension of the appellant that he was so simple minded that he did not know what personal property was, nor what was meant by the term “ real estate.” He had been a bookkeeper for many years in the city of Alexandria, and was then, and perhaps is now, the head of a mercantile firm in the town of'his residence; but, if he had been even so ignorant as he pretends, his friends had taken the pains to duly enlighten him. But he claims that *510he made a very unequal bargain. This, however, he was not defrauded into making, if it be so. He was seventy-nine years old, but nevertheless competent, clearly, so to contract. He was of full age, of full mental capacity, and fully informed. If no sufficient consideration appears upon the surface, we cannot, for that reason, infer deception or fraud. The reasonable presumption is that he had a motive, and that such motive appeared sufficient to him at the time. His agreement was certainly not entirely without consideration. He was nearly eighty years old, and, however healthy and vigorous, he could not reasonably expect to live a very long time. Under his agreement he retained his home and all of his surroundings, which appear to have been commodious and ample; if he had stood upon his legal rights, he was certainly homeless and houseless. What he might have considered a sufficient or an excessive concession for this, we do not know, and it is not profitable to enquire; for it is sufficient if he was informed concerning his rights, and disposed of what was his without fraud or deceitful practices. Proof of consideration is not necessary; a man acting under the influence of no mistake, fraud, or deceitful act may make a valid and binding gift of his property. If we may pause to seek a motive outside of the valuable consideration received, the fact that his dead wife wished it so, and that the sons-in-law were willing to make it so when they believed they could prevent it, may furnish the real motive. But that he was fully informed that he had rights in his wife’s personal property could not be doubted if no deposition had been taken in the case, because the contract sought to be set aside on its face shows it. It is there said: “That for and in consideration of the relinquishment by the said John Furlong of his marital rights in the personal estate of the said Mary J. Furlong, which is evidenced by his signing this agreement.” Yet he declares that he entered into this agreement believing that he had no interest in this personalty.
If the claim set up in the bill had been sustained by the *511evidence in this case, which it certainly has not been, it would have been the province of a court of equity to relieve against the fraud. The most solemn instruments, when vitiated by fraud, do not stand in the way of a court of equity when it proceeds to grant relief against frauds. In equity every transfer or conveyance of property, by what means soever it is done, is vitiated by fraud. Deeds, obligations, contracts, awards, judgments, or decrees may be the instruments to which parties may resort to cover fraud, and through which they may obtain the most unrighteous advantages; but none of such devices or instruments will be permitted by a court of equity to obstruct the requisitions of justice. If a case of fraud be. established, a court of equity will set aside all transactions founded upon it, by whatever machinery they may have been effected, and notwithstanding any contrivance by which it may have been attempted to protect them; and, in affording relief, a court of equity will take into account all the circumstances of the case, not only the act and the intention of the party, but the circumstances under which the act was done, the position of the party said to be imposed upon; his being inops consilii; his being in a state of bodily, and, therefore, mental weakness, and so on. The rule of the court is to interfere in all cases where the interests of justice call for and require its interference. If there be an equitable case stated by the bill, there is jurisdiction to interfere by way of injunction, if necessary, and also by way of ordering the instrument to be delivered up. Traill v. Baring, 33 L. J., ch. 527; Loyd v. Clarke, 6 Beavan, 309; Lewellin v. Pace, 1 W. R., 28; Smith v. Reese River Co., L. R., 2 Eq., 264; Kerr, F. & M., 44, et seq.; Bowden v. Johnston, 107 U. S. S. C. R., 251; Red v. Missouri, 17 Wall., 543; 2 Story Eq., Vol. I, sec. 109a.
We think the circuit court did not err in overruling the demurrer to the plaintiff’s bill. The case therein stated was the elaboration of a case of unusual hardship and imposition *512by fraudulent representations and practices. To charge fraud is not always difficult; but to prove it, when no fraud has been practiced, :s not easy. And we concur with the judge of the circuit court in this case, that no fraud has been estab lished. The alleged inadequacy of price, alleged as one of the grounds of fraud in this case, does not appear. The personal property was not all given up by Furlong, but it was divided; and the real estate was also divided in the manner agreed upon by both parties, with the fullest light and all necessary information ¿fforded to them by counsel and others. And certainly there is no sucb inequality amounting to fraud, which shocks tbe conscience and confounds the judgment of men of common sense. The parties were competent to contract, contracted freely, without fraud, duress, or mistake, and they are mutually bound by their agreements.
We think .the circuit court was, therefore, clearly right upon the merits also, and we are of opinion to affirm the decree appealed from.
Decree affirmed.